                                                                          FILED
                                                                            Jun 08 2021
 1   GEOFFREY A. HANSEN
     Acting Federal Public Defender                                     SUSANY. SOONG
 2                                                                 CLERK, U.S. DISTRICT COURT
     TAMARA CREPET
                                                                NORTHERN DISTRICT OF CALIFORNIA
 3   Assistant Federal Public Defender
                                                                            OAKLAND
     55 S. Market Street, Suite 820
 4   San Jose, CA 95113
 5
     Telephone: (408) 291-7753
     Fax: (408)-291-7399
 6   Tamara_Crepet@fd.org
 7   Counsel for Defendant DIANGELO
 8
                                  UNITED STATES DISTRICT COURT
 9
                                 NORTHERN DISTRICT OF CALIFORNIA
10
                                          SAN JOSE DIVISION
11

12
     UNITED STATES OF AMERICA,                       No. 5:21-MJ-70930-MAG
13
                    Plaintiff,                       STIPULATION AND ORDER (AS
14                                                   MODIFIED) TO CONTINUE DETENTION
            v.                                       AND STATUS RE: I.D./REMOVAL
15                                                   HEARING AND TO EXCLUDE TIME
     ANDREW DIANGELO,
16                                                         Hon. Donna M. Ryu
                    Defendant.
17
            Defendant Andrew Diangelo and the Government, by and through their respective
18
     counsel, stipulate and agree, with the Court’s approval, that the detention hearing and removal
19
     hearing set for June 9, 2021 may be continued to June 15, 2021. The reason for the requested
20
     continuance is that Mr. Diangelo was unable to appear for the bail interview this morning and
21
     therefore counsel will not be prepared to go forward with the detention and removal hearing.
22
            The parties additionally stipulate and agree that time shall be waived from June 9, 2021
23   to June 15, 2021 for purposes of the Speedy Trial Act pursuant to Title 18 U.S.C.
24   §§ 3161(h)(7)(A), (h)(7)(B)(iv). The parties agree that this waiver of time is necessary for the
25   defense to effectively prepare Mr. Diangelo’s case.
26   //

27   //
     //
28


     STIPULATION AND ORDER
     5:21-MJ-70930-MAG
 1          IT IS SO STIPULATED.
 2

 3   Dated: June 8, 2021                                     GEOFFREY A. HANSEN
                                                             Acting Federal Public Defender
 4                                                           ___________/s/_______________
 5
                                                             Tamara Crepet
                                                             Assistant Federal Public Defender
 6

 7   Dated: June 8, 2021                                     STEPHANIE M. HINDS
 8
                                                             United States Attorney
                                                             __________/s/________________
 9                                                           Stephen Meyer
                                                             Assistant United States Attorney
10

11

12                                    ORDER (AS MODIFIED)
13
            Upon agreement and stipulation of the defendant Andrew Diangelo, and the United
14   States, and their respective counsel, and good cause appearing, IT IS HEREBY ORDERED
15   that defendant Andrew Diangelo’s detention and status re: identity/removal hearing be
16   continued to June 15, 2021 at 1:00 p.m.
17          It is further ORDERED that the defendant has waived time for purposes of 18 U.S.C.

18
     § 3161(h), and specifically, that he has waived time from June 9, 2021 to June 15, 2021.

            IT IS SO ORDERED AS MODIFIED.                       ISTRIC
19
                                                           TES D      TC
20                                                       TA
                                                                                O
                                                    S




                                                                                 U
                                                   ED




     Dated: June 8, 2021
                                                                                  RT




21
                                                                           D
                                                                    RDERE
                                               UNIT




                                                              S O O
22                                                      IT IS       DIFIED
                                                             S M  O
                                                                                         R NIA




                                                           A
23
                                                                           yu
                                               NO




24                                                             o n na M. R
                                            _________________________________________
                                                                                        FO




                                            HONORABLE     ge D
                                                      Jud DONNA M. RYU
                                                RT




                                                                                    LI




25                                          United States Magistrate Judge
                                                        ER
                                                    H




                                                                                    A




26                                                           N                      C
                                                                 D IS T IC T   OF
                                                                       R
27

28


     STIPULATION AND ORDER
     5:21-MJ-70930-MAG
